Citation Nr: 1446376	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  13-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  

Although the present claims were originally characterized and developed as claims to reopen matters which were previously denied in February 2008, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

Here, at the time of the February 2008 rating decision, it had been determined by a formal finding that the Veteran's service treatment records (STRs) were unavailable.  However, an April 2009 response to a congressional inquiry indicates the St. Petersburg RO received the Veteran's STRs on July 8, 2008.  In addition, his service personnel records have been obtained.  Thus, the Veteran's service connection claims must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c) and the issues on appeal have been recharacterized accordingly.

The RO solely addressed the issue of service connection for PTSD in the November 2010 rating decision.  However, the record also includes other psychiatric diagnoses.  Therefore, the psychiatric issue has been recharacterized to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's STRs were received by the AOJ in July 2008.  However, they are not currently included in the paper claims folder (or VVA or VBMS).  These records must be reassociated with the file.  Furthermore, the October 2010 VA examination report does not address whether a diagnosis of PTSD is supported by the Veteran's reported fear of hostile military activity during service, and is in conflict with other evidence as to whether he meets the diagnostic criteria for PTSD.  Thus, a clarifying opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Reassociate the Veteran's STRs with the claims folder.  If the STRs cannot be reassociated, make a formal finding of unavailability.

2.  If the RO cannot reassociate the STRs with the record, request the Veteran provide all copies of any STRs in his possession.

3.  Obtain updated copies of the Veteran's VA treatment records.

4.  Then, obtain a VA psychiatric opinion with additional examination only if necessary.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:

(a) Did the Veteran have PTSD or any other Axis I disorder at any time since service?

(b) If the Veteran has any psychiatric disorders other than PTSD, are any such disorders at least as likely as not (a 50 percent or better probability) related to service?

(c) If the Veteran has PTSD, is it at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include fear of hostile military or terrorist activity?  Please specifically address his reports of constant fear due to the frequent ringing of alarms, being on "high alert," and the possibility of hostile strikes while stationed aboard a ship during active duty.

The examiner must provide a complete rationale for all opinions.  All findings and opinions must be reconciled with any other conflicting medical evidence of record.  

5.  Review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



